DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-14, filed 2/24/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are currently believed to be in condition for allowance. While the prior art of record, Kim in particular, discloses a similar wireless power transmission system in which a plurality of transmitters are to collaborate so as to provide power to a wireless power receiver, the prior art of record fails to teach, either taken alone or in combination, a method in which an instruction to group the one or more WPTSs is based upon a remaining amount of available power beyond a power load level provided by the respective WTPSs to at least one other WPRC. Said claim limitation, when taken into consideration with the claims in their entirety appears to be directed towards a non-obvious improvement over the prior art of record as the prior art of record fails to contemplate the grouping of wireless 
Claim 1:     A method performed by a wireless power transmission system (WPTS), the method comprising:     receiving an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC), wherein the instruction is based on a location of the WPRC, a power demand of the WPRC for an amount of power, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the demand of the WPRC for the amount of power, wherein the respective ability of each of the one or more WPTSs is based at least in part on a remaining amount of available power beyond a power load level provided by the respective WPTS to at least one other WPRC;     receiving an indication of a clock;     adjusting a phase offset of a local oscillator based on the indication of the clock; and     providing wireless power to the WPRC in collaboration with the one or more WPTSs, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836